 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Electric CompanyandInternational Union of Electri-cal,Radio&Machine Workers,AFL-CIO,Petitioner.CaseNo. 1-RC-7805. June 19, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Hearing Officer A. Gene Niro.The Hearing Officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to .a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer's Fitchburg plant (designated as the Fitchburgdepartment by the Employer) is engaged in the manufacture of smallsteam turbine engines.The Fitchburg department consists of sevenbuildings.The department, headed by a general manager, maintainsfive sections : finance, employee relations, manufacturing, marketing,and engineering.Each section is under the supervision of a managerand is further divided into subsections under the supervision of sub-sectionmanagers.The engineering section is subdivided into thefollowing five subsections : development and standards engineering,drafting standards and reproduction, navy and marine engineering, in-dustrial turbine engineering, and utility turbine engineering.Withineach of tie last three subsections there is a drafting unit under the im-mediate supervision of a unit manager.The drafting standards andreproduction subsection (herein called the reproduction room) andthe three drafting units (herein collectively called the drafting room)are, located on the second floor of building 2.The drafting room em-ployees are situated in a single area and are separated from the repro-duction room by a corridor.All other employees in the engineeringsection and subsections, such as engineers, engineering technicians,and others, are located in a different building.American Federation of Technical Engineers,AFL-CIO,was permitted to intervene atthe hearing on the basis of its showing of interest.147 NLRB No. 69. GENERAL ELECTRIC COMPANY559The Petitioner seeks to represent all employees working in the draft-ing room and all employees working in the drafting standards andreproduction subsection of the engineering section excluding all otheremployees, professional employees, guards, and supervisors as definedin the Act.The Intervenor agrees that such unit is appropriate.However, both the Petitioner and the Intervenor have indicated theirwillingness to proceed to an election in any unit which the Board findsappropriate under the circumstances of the case.The Employer con-tends that the unit request of the Petitioner is inappropriate on thegrounds that (1) technical employees are sought to be representedwith clerical employees, (2) there is a lack of community of interestbetween the employees in the drafting room and the employees in thereproduction room, and (3) the inclusion of the technical employeeswho are considered to be part of the reproduction room would requirethe inclusion of all technical employees working in the plant.TheEmployer asserts that a unit comprised of the draftsmen and designersemployed in the drafting room is appropriate and that it is willingto go to an election in such unit.Neither the Petitioner nor the In-tervenor challenges the appropriateness of a unit of draftsmen anddesigners.The drafting room is composed of 3 unit managers, 3 stenotypists,approximately 69 draftsmen, and designers.The designers createdesigns from engineering specifications and customer requests forturbine components for the manufacturing section.As to the drafts-men, their duties involve the detailing of tracings and drawings fromthe created designs.Both designers and draftsmen are highly skilledemployees with a background of a number of years of education intechnical or trade schools.The designers and draftsmen work sideby side.They are under separate supervision, and are physicallysegregated from employees in the reproduction room, with the excep-tion of the three technical employees placed in the drafting room dueto lack of space.The Board has found draftsmen and designers tocomprise a highly skilled, well-defined, and homogeneous group oftechnical employees, who may constitute a separate bargaining unit .2There remains for consideration the question whether the employeesin the reproduction room are an appropriate part of a unit of drafts-men and designers.The reproduction room has approximately 18employees who provide printing and reproduction services to all sec-tions in the plant.'Three technical employees assigned to and underthe supervision of the reproduction room manager are located in the2General Electric Company,89NLRB .726, 735. SeealsoBethlehem Steel Company,95 NLRB1508, 1511.3The record indicates that the reproduction room services the marketing section morethan it services drafting. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrafting room because of lack of space in the reproduction room.Thereproduction room employees are located in a separately situated roomand are under separate supervision.The reproduction room consists of office machine operators, clerks,stenotypist, photo-litho and photography technicians, and the threetechnicians located in the drafting room.The office machine operatorsprepare prints and tracings of draftsmen, operate microfilm cameraand process the microfilm, and produce copies of tracings, drawings,or of any other material required by any section of the department.The clerks involved are parts-list clerks who take parts lists from thedrafting room and prepare cards for use by either manufacturing orfinance sections ; the stationery clerk is in charge of stationery andrelated supplies for the entire Fitchburg department; the microfilmfile clerk maintains the microfilm aperture cards and files, and replacesthe cards as required to refill print orders requested by other sectionsof the department; the tracing vault clerks make accessible engineer-ing drawing prints by removing them from the file; the general clerkcollates various materials requested by the other sections in the depart-ment.The photo-litho technician processes film material of drawingsof photo-litho materials for draftsmen, marketing personnel, or otherreproduction personnel.The photography technician develops andprints negatives for all of the sections in the department as well asdoing the photography work for all sections.The stenotypist typesfor the reproduction room manager and performs other clerical duties.The three technicians assigned to the reproduction room, but locatedin the drafting room, are drafting data and standards specialist, in-struction book technician leader, and engineering technician.Theyare under the supervision of the reproduction room manager.Al-though some of their work, such as the preparation of standards forthe draftsmen, is related to the work of the draftsmen, much of theirwork is directly involved with customer relations.Thus the instruc-tion book technician leader prepares instruction books for customersdealing with the operation and maintenance of turbines; the engineer-ing technician prepares illustrative material that is put in the instruc-tion books given to customers, and in commercial books.None ofthese employees performs any drafting work.The above facts demonstrate that the duties and interests of thereproduction room employees are substantially different from thoseof the draftsmen and designers. In the circumstances of this case,we shall exclude them.As for the stenotypists located in the draft-ing room, it is clear that their duties are entirely clerical and that theylack the unique skill and interests which render the draftsmen anddesigners an appropriate unit.We shall therefore also exclude themfrom the unit found appropriate herein. PINKERTON NATIONAL DETECTIVE AGENCY561In view of the foregoing, and as the parties are in substantial agree-ment that a unit of draftsmen and designers is appropriate, we findthat the following unit of employees of the Employer at its Fitchburgplant, Fitchburg, Massachusetts, is appropriate for purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act :All draftsmen and designers of the Employer at its Fitchburg,Massachusetts, plant, excluding all employees in the reproductionroom, the drafting data and standards specialist, instruction booktechnician leader, engineering technician, the drafting room steno-typists, professional employees, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]Pinkerton National Detective AgencyandInternational GuardsUnion of America.Case No. 17-CA-.297. June 22, 196.4DECISION AND ORDEROn March 27, 1964, Trial Examiner Horace A. Ruckel issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in certain unfair labor practices, and recommending that itcease and desist therefrom, and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision, and theGeneral Counsel filed an answering brief to the Respondent's excep-tions, as well as cross-exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decisionand the entire record in this case, including the Respondent's excep-tions, and the General Counsel's answering brief and cross-exceptions,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that the Respondent,147 NLRB No. 80.756-236-65-vol. 147--37